EXHIBIT 10.13

 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of October ___, 2017, is made by
Timefire LLC, an Arizona limited liability company (“Guarantor”), in favor and
for the benefit of _____________________________ (“_______,” and together with
______, the “Beneficiaries”).

 

Reference is made to: (i) that certain Senior Secured Convertible Note, dated as
of even date herewith, by and between TimeFire VR Inc., a Nevada corporation
(“Obligor”), and ______; and (ii) that certain Senior Secured Convertible Note,
dated as of even date herewith, by and between Obligor and ______. In
consideration of the substantial direct and indirect benefits derived by
Guarantor from the transactions under the underlying agreement, including
payment of past due salaries and rent, and in order to induce the Beneficiaries
to enter into same, Guarantor, the subsidiary of Obligor, hereby agrees as
follows:

 

1.              Guaranty. Guarantor absolutely, unconditionally and irrevocably
guarantees to the Beneficiaries the full and punctual payment and performance of
all present and future obligations, liabilities, covenants and agreements
required to be observed and performed or paid or reimbursed by Obligor under or
relating to the underlying agreements, plus all costs, expenses and fees
(including the reasonable fees and expenses of the Beneficiaries respective
counsel) in any way relating to the enforcement or protection of the
Beneficiaries rights hereunder (collectively, the “Obligations”).

 

2.              Guaranty Absolute and Unconditional. Guarantor agrees that its
Obligations under this Guaranty are irrevocable, continuing, absolute and
unconditional and shall not be discharged or impaired or otherwise affected by,
and Guarantor hereby irrevocably waives any defenses to enforcement it may have
(now or in the future) by reason of:

 

(a)            Any illegality, invalidity or unenforceability of any Obligation
or the underlying agreements or any related agreements or instruments, or any
law, regulation, decree or order of any jurisdiction or any other event
affecting any term of the Obligations.

 

(b)           Any change in the time, place or manner of payment or performance
of, or in any other term of the Obligations, or any rescission, waiver, release,
assignment, amendment or other modification of the underlying agreements.

 

(c)            Any taking, exchange, substitution, release, impairment,
amendment, waiver, modification or non-perfection of any collateral or any other
guaranty for the Obligations, or any manner of sale, disposition or application
of proceeds of any collateral or other assets to all or part of the Obligations.

 

(d)           Any default, failure or delay, willful or otherwise, in the
performance of the Obligations.

 

(e)            Any change, restructuring or termination of the corporate
structure, ownership or existence of Guarantor or Obligor or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Obligor or its
assets or any resulting restructuring, release or discharge of any Obligations.

 

(f)            Any failure of the Beneficiaries to disclose to Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of Obligor now or hereafter
known to the Beneficiaries, Guarantor hereby waiving any duty of Beneficiaries
to disclose such information.

 

(g)           The failure of any other guarantor or third party to execute or
deliver this Guaranty or any other guaranty or agreement, or the release or
reduction of liability of Guarantor or any other guarantor or surety with
respect to the Obligations.

 

(h)           The failure of the Beneficiaries to assert any claim or demand or
to exercise or enforce any right or remedy under the provisions of any
underlying agreements or otherwise.

 

(i)             The existence of any claim, set-off, counterclaim, recoupment or
other rights that Guarantor or Obligor may have against the Beneficiaries (other
than a defense of payment or performance).

 

(j)             Any other circumstance (including, without limitation, any
statute of limitations), act, omission or manner of administering the underlying
agreements or any existence of or reliance on any representation by the
Beneficiaries that might vary the risk of Guarantor or otherwise operate as a
defense available to, or a legal or equitable discharge of, Guarantor.

 

3.              Certain Waivers; Acknowledgments. Guarantor further acknowledges
and agrees as follows:

 

(a)            Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all presently existing and future Obligations, until the
complete, irrevocable and indefeasible payment and satisfaction in full of the
Obligations.

 

(b)           Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of non-performance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that the Beneficiaries protect, secure, perfect or
insure any lien or any property subject thereto.

 

(c)            Guarantor agrees that its guaranty hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time all or part of
any payment of any Obligation is voided, rescinded or recovered or must
otherwise be returned by the Beneficiaries upon the insolvency, bankruptcy or
reorganization of Obligor.

 

4.              Subrogation. Guarantor waives and shall not exercise any rights
that it may acquire by way of subrogation, contribution, reimbursement or
indemnification for payments made under this Guaranty until all Obligations
shall have been indefeasibly paid and discharged in full.

 

5.              Representations and Warranties. To induce the Beneficiaries to
enter into the underlying agreements, Guarantor represents and warrants that:
(a) Guarantor is a duly organized and validly existing limited liability company
in good standing under the laws of the jurisdiction of its organization; (b)
this Guaranty constitutes Guarantor's valid and legally binding agreement in
accordance with its terms; (c) the execution, delivery and performance of this
Guaranty will not violate any order, judgment or decree to which Guarantor or
any of its assets may be subject; and (d) Guarantor is currently solvent and
will not be rendered insolvent by providing this Guaranty.

 

6.              Notice. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by email delivery followed by overnight
next business day delivery, as follows:

 

(a) If to Grantor: TimefireVR Inc.

 

 

With a Copy To:

 

(b) If to ______.:

 

(c) If to ______.:

 

With a Copy To:

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted from the date of transmission.

 

7.              Assignment. This Guaranty shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that Guarantor may not, without the prior written consent of
the Beneficiaries, assign any of its rights, powers or obligations hereunder.
Any attempted assignment in violation of this section shall be null and void.

 

8.              Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of New York, without giving effect to its
choice of law principles. The parties agree that all actions and proceedings
arising out of or relating directly or indirectly to this Agreement shall be
litigated solely and exclusively in the state or federal courts located in New
York County, New York, and that such courts are convenient forums. Each party
hereby submits to the personal jurisdiction of such courts for purposes of any
such actions or proceedings.

 

9.              Waiver of Jury Trial. Each party hereby irrevocably waives any
and all rights to trial by jury with respect to any legal proceeding arising out
of or relating to this guaranty or any of the obligations hereunder.

 

10.           Cumulative Rights. Each right, remedy and power hereby granted to
the Beneficiaries or allowed it by applicable law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the
Beneficiaries at any time or from time to time.

 

11.           Severability. If any provision of this Guaranty is to any extent
determined by final decision of a court of competent jurisdiction to be
unenforceable, the remainder of this Guaranty shall not be affected thereby, and
each provision of this Guaranty shall be valid and enforceable to the fullest
extent permitted by law.

 

12.           Entire Agreement; Amendments; Headings; Effectiveness. This
Guaranty constitutes the sole and entire agreement of Guarantor and the
Beneficiaries with respect to the subject matter hereof and supersedes all
previous agreements or understandings, oral or written, with respect to such
subject matter. No amendment or waiver of any provision of this Guaranty shall
be valid and binding unless it is in writing and signed, in the case of an
amendment, by all the parties, or in the case of a waiver, by the party against
which the waiver is to be effective. Section headings are for convenience of
reference only and shall not define, modify, expand or limit any of the terms of
this Guaranty. Delivery of this Guaranty by facsimile or in electronic (i.e.,
pdf or tif) format shall be effective as delivery of a manually executed
original of this Guaranty.

 

 

[signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

 

 

GUARANTOR:

 

TIMEFIRE LLC, an Arizona limited liability company

 

BY: TIMEFIRE VR INC., Manager

 

 

 

 

_____________________

Jonathan Read

Chief Executive Officer

   

 

